     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 1 of 16



     iCommLaw
 1
     ANITA TAFF-RICE, SBN 186039
 2   1547 Palos Verdes #298
     Walnut Creek, CA 94597
 3   Telephone: (415) 699-7885
     Facsimile: (925) 274-0988
 4   Email: anita@icommlaw.com
     Attorneys for Plaintiff Jonathan Finestone
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                               (Sacramento Division)

10   JONATHAN FINESTONE

11   Plaintiffs,                                                 CASE NO.
12
             v.
13                                                                                COMPLAINT
     UTILITY TELECOM GROUP, LLC,
14   UTILITY TELEPHONE, INC., JASON
     MILLS, AND DOES 1-10,
15
     Defendants.
16
17
18           Jonathan Finestone (“Finestone”or “Plaintiff”) by and through his attorneys, brings this

19   Complaint against Utility Telecom Group, LLC (“UTG”), Utility Telephone, Inc. (“UTI”),

20   Jason Mills, (collectively “UTG Affiliates” or “UTG Defendants”) and unknown individual,

21   corporate or affiliated entities Does 1-10, and alleges, on knowledge as to its own actions, and

22   otherwise upon information and belief, as follows:

23                                     I.       NATURE OF THE ACTION

24   1.      This Complaint arises from the failure of one or more of the UTG Defendants to

25        transfer certain telephone numbers assigned to Finestone to another carrier of Finestone’s

26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             1
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 2 of 16



 1        choosing as required by federal and state law.

 2   2.      In order to promote competition in the telecommunications industry, the federal

 3        government enacted legislation in 1996 mandating that telecommunications carriers must

 4        allow subscribers to freely transfer their telephone numbers to another carrier. This process

 5        is referred to as a “port.” The legislation requires that ports occur expeditiously; within 24

 6        hours for simple ports, up to a few days for large volumes of numbers to be transferred or

 7        for complex ports.
 8   3.      Finestone has followed the proper process to request the port of his assigned telephone
 9        numbers but UTG Defendants have refused multiple times for more than a year to port
10        Finestone’s telephone numbers to the new carrier designated by Finestone.
11   4.       Finestone is being harmed by UTG Defendant’s willful refusal to port his numbers and
12        accordingly he brings this action seeking a judgment requiring UTG Defendants to port the
13        numbers and to recover damages for the harm UTG Defendants have caused. Finestone
14        has lost current and future revenue and business opportunities from telecommunications
15        clients due to the loss of known telephone numbers for Finestone.
16                         II.      THE PARTIES, JURISDICTION AND VENUE
17   5.      Jonathan Finestone is a resident of West Hollywood, California.
18   6.      Finestone is informed and believes, and on that basis alleges, that Utility Telecom
19        Group, LLC (“UTG”) is a Delaware limited liability corporation owned by Jason Mills and
20        has a principle place of business located at 4202 Coronado Avenue, in Stockton,
21        California. Finestone further is informed and believes that UTG is an affiliate of Utility
22        Telephone, Inc.
23   7.      Finestone is informed and believes, and on that basis alleges, that Utility Telephone,
24        Inc. (“UTI”) is a California corporation owned by Jason Mills, and is certified by the
25        California Public Utilities Commission (“CPUC”) to operate in California as a competitive
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             2
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 3 of 16



 1         local exchange carrier (“CLEC”) with Utility Number U-5807-C. Finestone further is

 2         informed and believes, and on that basis alleges, that UTI is an affiliate of UTG and has its

 3         principal place of business located at 4202 Coronado Avenue in Stockton, California.

 4   8.       Finestone is informed and believes, and on that basis alleges, that Jason Mills is a

 5         resident of Stockton, California and is an owner of both UTG and UTI. Finestone is

 6         informed and believes, and on that basis alleges, that the UTG Defendants have one or more

 7         investors other than Mr. Mills who may have a controlling interest or other rights to control
 8         the policies or operations of the UTG Defendants.
 9   9.       The true names and capacities, whether individual, corporate, affiliate, associate, or
10         otherwise of the Defendant named herein as DOES 1-10, inclusive, are unknown to
11         Finestone, who therefore brings this Complaint against them under fictitious names. When
12         the true names and capacities of those Defendants are ascertained, Finestone will amend
13         this Complaint to insert the true names and capacities of those Defendnants.
14                                    III.    JURISDICTION AND VENUE
15   10.      This case arises under federal statutory and state common law and relates to rights and
16         obligations created pursuant to federal statute, specifically the Telecommunications Act of
17         1996, (“FTA”) Pub. Law No. 104-104, 110 Stat. 56 (1996), 47 U.S.C. §151 et. seq.
18         Therefore this Court has original jurisdiction over this Complaint pursuant to 28 U.S.C. §
19         1331.
20   11.      More specifically, this court has jurisdiction over this matter pursuant to 47 U.S.C. §§
21         206 and 207.
22   12.      47 U.S.C. §206 of the Telecommunications Act of 1996 mandates:
                   “In case any common carrier shall do, or cause or permit to be done,
23                 any act, matter, or thing in this chapter prohibited or declared to be
                   unlawful, or shall omit to do any act, matter, or thing in this chapter
24                 required to be done, such common carrier shall be liable to the
                   person or persons injured thereby for the full amount of damages
25                 sustained in consequence of any such violation of the provisions of
26                 this chapter, together with a reasonable counsel or attorney’s fee, to
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             3
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 4 of 16



                     be fixed by the court in every case of recovery, which attorney’s fee
 1                   shall be taxed and collected as part of the costs in the case.”
 2
     13. 47 U.S.C. §207 provides,
 3
                     Any person claiming to be damaged by any common carrier subject
 4
                     to the provisions of this Act may either make complaint to the
 5                   [Federal Communications] Commission as hereinafter provided for,
                     or may bring suit for the recovery of the damages for which such
 6                   common carrier may be liable under the provisions of this Act, in
                     any district court of the United States of competent jurisdiction; but
 7                   such person shall not have the right to pursue both such remedies.
 8   14.      The right of action conferred under §§ 206 and 207 applies not only to the
 9         Telecommunications Act, but to FCC implementing regulations as well. Precision Pay
10         Phones v. Qwest Communs. Corp. (N.D.Cal. 2002) 210 F.Supp.2d 1106, 1115.
11   15.      47 U.S.C. § 502 provides for penalties for willful or knowing violations of any rule,
12         regulation, restriction, or condition made or imposed by the FCC under authority of the
13         Communications by a fine of not more than $ 500 for each and every day during which
14         such offense occurs.
15   16.      This Court also has pendant jurisdiction over state law claims under 28 U.S.C. § 1367.
16   17.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b) and (c) because a
17         substantial part of the events or omissions giving rise to the claims occurred in this judicial
18         district and Defendant transacts business here.
19                      IV.      LEGAL FRAMEWORK FOR NUMBER PORTING
20   18.      Under the FTA and regulations issued by the Federal Communications Commission
21         (“FCC”) pursuant to the FTA, “users of telecommunications services” have a right “to
22         retain, at the same location, existing telecommunications numbers without impairment of
23         quality, reliability, or convenience when switching from one telecommunications carrier to
24         another. 47 U.S.C. 153(37); see also 47 C.F.R. §§ 52.20, et seq. This practice is known as
25         “number portability”, or “porting.” 47 U.S.C. 153(37); 47 C.F.R. §52.21(m).
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             4
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 5 of 16



 1   19.      Number portability was intended to benefit consumers and competition. In re

 2         Telephone Number Requirements for IP-Enabled Service Providers, 22 FCC Rcd

 3         19531,19540 (F.C.C. October 31, 2007) .

 4   20.      Congress made clear that users’ number portability rights should be completely

 5         unfettered by mandating that users of telecommunications services have a right to port their

 6         numbers even if they owe an unpaid balance to the existing carrier. Id., at 19555, at ¶43.

 7   21.      Neither the Code of Federal Regulations nor the FTA define the term “user of
 8         telecommunications services”, but the FCC has defined the term “end user” to mean the
 9         recipient of a “telecommunications service” from a CLEC such as UTI. N. Valley
10         Communs., LLC v. FCC (2013) 717 F.3d 1017, 1019.
11   22.      Finestone was the recipient of telecommunications services from Defendants, including
12         inbound and outbound local and long distance services in addition to assigning and
13         maintaining telephone numbers to Finestone.
14   23.      Finestone contracted and paid for telecommunications services received through an
15         agency arrangement in which Finestone referred business prospects to Defendants in
16         exchange for use of Defendants’ telecommunications services, network facilities, and
17         management of Finestone’s telephone numbers.
18   24.      The FCC’s number porting rules apply both to traditional ten-digit telephone numbers
19         with a three-digit area code followed by seven digits and toll free numbers that begin with
20         an “8” followed by duplicate digits (e.g. 800, 866, 877, or 888). 47 U.S.C. 153(37).
21   25.      All telecommunications carriers are to carry out “simple” port requests within one
22         business day. 47 C.F.R. §52.35(a). All requests for “non-simple” ports must be carried out
23         in four business days. 47 C.F.R. §52.35(d).
24   26.      Simple ports generally are defined as ports involving one telephone number. Included
25         among the category of non-simple ports are those that involve porting multiple numbers. In
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             5
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 6 of 16



 1         re Tel. No. Portability, 18 FCC Rcd or d 23697, 23715 (F.C.C. November 7, 2003). Under

 2         this definition, Finestone’s port would be considered complex, thus it should have been

 3         completed within four business days from the port request.

 4   27.      To port a telephone number to a new telecommunications carrier, the user contacts the

 5         prospective new carrier, which initiates the porting process.

 6   28.      The user initiates the porting process by entering a specified set of information in data

 7         fields on a computer ordering system for the new carrier. 47 C.F.R. § 52.36(a). This
 8         information enables the new carrier to confirm the user’s identity, match it to a valid
 9         account, and then makes an electronic porting with the existing carrier. Once a valid porting
10         request has been made, the existing carrier cannot legally refuse to port numbers.
11   29.      All telephone numbers in the United States are managed by a local number portability
12         administrator, which is an independent, non-governmental entity, not aligned with any
13         particular telecommunications industry segment. 47 C.F.R. §52.21(j). A
14         telecommunications carrier may request blocks of local numbers from the administrator for
15         the purpose of assigning those numbers to users. Telecommunications carriers must apply
16         to the number administrator for blocks of local telephone numbers which they then use to
17         provide service to their own customers or they assign telephone numbers to other providers
18         so that they can use the numbers to provide service.
19   30.      Toll free numbers are administered differently. All toll-free numbers are contained in a
20         centralized database called the 800 Service Management System (“800 SMS”). The 800
21         SMS indicates whether a toll number (1-8xx) is available or in use. If the toll free number
22         is in use, the 800 SMS provides routing instructions so a translation can be performed to
23         route the 1-8xx call to the traditional ten-digit phone number used by the recipient hosting
24         the toll free number.
25   31.      To get an assignment of toll free numbers, telecommunications carriers must apply to a
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             6
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 7 of 16



 1         Responsible Organization (“RespOrg”), which is a businesses, often telephone companies,

 2         that have gone through a certification process and have 800 SMS privileges. A RespOrg can

 3         check availability, reserve numbers for customers, and make changes to the customer's

 4         account.

 5         V. ASSIGNMENT OF NUMBERS AND DEFENDANTS’ FAILURE TO PORT

 6   32.      Finestone believes, and on that basis, alleges as follows: The Telephone Connection of

 7         Los Angeles, Inc. (“TTC”) and/or Telephone Connection Local Services, LLC (“TCLS”) or
 8         an affiliated entity obtained local numbers from the numbering administrator and toll free
 9         numbers from one or more RespOrgs. Finestone believes, and on that basis alleges that
10         TTC and TCLS were owned, directly or indirectly, by Marc O’Krent.
11   33.      Mr. O’Krent assigned approximately 1200 telephone numbers to Finestone for his use.
12         These numbers included both local ten-digit numbers and toll free numbers.
13   34.      Certain of the local numbers assigned to Finestone are considered to be premium
14         numbers because they have repeating digits, such as 1-213-777-7777 and are therefore easy
15         to remember and are viewed as a valuable marketing tool by end users such as Finestone.
16   35.      Certain of the toll free numbers, sometimes referred to as “vanity numbers” were
17         especially valuable because they spell a word when the corresponding letter on a telephone
18         keypad was substituted for the number. One example is 1-800-638-9675, which spells 1-
19         800-NETWORK. The telephone numbers were provided by TTC to Finestone at an
20         effective $0.00 billing rate as consideration for Finestone charging reduced commissions for
21         business referrals to TTC (“TTC Agreement”).
22   36.      Finestone is informed and believes, and on that basis alleges that in October 2015,
23         Defendant Utility Telephone, Inc. acquired the assets of TTC and TCLS and affiliates
24         (including customer accounts) from Mr. O’Krent. This transaction included the assignment
25         of Finestone’s account and telephone numbers to one or more of the UTG Defendants. A
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             7
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 8 of 16



 1         true and correct copy of two emails from Mr. O’Krent to Finestone regarding the transfer of

 2         telephone service and the Finestone numbers to Defendants is provided as Exhibit B.

 3   37.      UTG Defendants continued the TTC Agreement under which Finestone acted as an

 4         agent to identify and refer business opportunities to one or more of the UTG Defendants in

 5         exchange for an effective billing rate of $0.00 for use of the telephone numbers and

 6         telecommunications services provided by Defendants. One or more of the UTG Defendants

 7         and/or Does thereby entered into either an oral express or implied contract to provide
 8         telecommunications services and to manage the Finestone telephone numbers. Cal. Civ.
 9         Code §1620 (express contract); Cal. Civ. Code §1621 (implied contract).
10   38.      Upon the transfer of Finestone’s telecommunications services and numbers, the UTG
11         Defendants became the entity or entities responsible for maintaining the Finestone
12         telephone numbers. In particular, one or more of the UTG Defendants served as the
13         RespOrg for maintaining the toll free numbers assigned to Finestone. Over time, additional
14         telephone numbers were assigned to Finestone by one or more of the UTG Defendants.
15   39.      Among the telecommunications services provided by Defendants to Finestone are
16         inbound and outbound local and long distance services.
17   40.      Finestone contracted and compensated Defendants for telecommunications services
18         received through an agency arrangement in which Finestone referred business prospects to
19         Defendants and provided ongoing management and customer service for customer accounts
20         referred prior to Defendants’ acquisition of TTC and TCLS assets, in exchange for use of
21         Defendants’ telecommunications services, network facilities and management of
22         Finestone’s telephone numbers.
23   41.      In February of 2018, Defendants sent or caused to be sent a proposed written contract
24         with terms substantially less favorable to Finestone than the TTC Agreement, including the
25         proposal to charge an effective billing rate above $0.00 for managing Finestone’s telephone
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             8
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 9 of 16



 1          numbers and for telecommunications services. As part of this proposed revision to the TTC

 2          Agreement, one or more of the Defendants sent or caused to be sent a list of the telephone

 3          numbers assigned to Finestone’s account and Private Branch Exchange (a telephone

 4          switching device used to receive incoming and send outgoing calls). Exhibit C is a true

 5          and correct copy of the February 2018 email conveying a new written contract and the

 6          partial list of the Finestone telephone numbers being maintained by one or more of the

 7          Defendants.1 The list in Exhibit C was incomplete because it did not include all of the
 8          telephone numbers that had been assigned to Finestone.
 9   42.        The complete list of telephone numbers assigned to Finestone as of the date of this
10          Complaint is provided as Exhibit A. Finestone confirmed with UTG the telephone
11          numbers that were maintained by UTG on his behalf. A true and correct copy of
12          correspondence documenting telephone number assignments to Finestone’s PBX is
13          provided as Exhibit D.
14   43.        Throughout the period after the Defendants acquired TTC and TCLS through January,
15          2018, Defendants sent invoices to Finestone for telecommunications services showing
16          usage of telecommunications services and the telephone numbers assigned to him but a
17          $0.00 balance due. Exhibit E is a true and correct copy of the January, 2018 invoice sent to
18          Finestone’s company, AIS and Exhibit F is a true and correct copy of an invoice sent
19          directly to Finestone.
20   44.        At no time prior to March, 2018 did Defendants assert that Finestone’s account had any
21          unpaid invoices.
22   45.         On or about March 1, 2018, without any prior notice or agreement, UTI submitted an
23          invoice to Finestone that reversed the prior $0.00 billing rate and instead sought to charge
24
25   1
         On information and belief, the abbreviations in the email refer to the following terms: 1) DID – direct inward dial
           (this is another term for local numbers); 2) TF – toll free.
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                                 9
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 10 of 16



 1         for use of the Finestone telephone numbers. Attachment D is a true and correct copy of the

 2         March 1, 2018 invoice sent to Finestone.

 3   46.       Confirming Finestone and Defendants’ contractual arrangement under the TTC

 4         Agreement, the March 1, 2018 invoice did not reflect any prior amounts owed by Finestone

 5   47.       The proposed contract in which Finestone would be charged a non-zero rate was not

 6         acceptable to Finestone and he began looking for a replacement CLEC to provide

 7         telecommunications services and manage his telephone numbers.
 8   48.       On or about March 14, 2018, Finestone submitted a request to port the approximately
 9         1200 telephone numbers on Exhibit A from Defendants to another telecommunications
10         carrier.
11   49.       On or about March 21, 2018, UTG rejected the port request purportedly because the
12         name on the port order and the name on the telephone account did not match.
13   50.       Although Finestone did not agree that was a mismatch of the name, he repeated his port
14         request to Defendants with modifications he believed addressed Defendants’ claims that the
15         name in which the porting request was made needed to be changed. Nonetheless, despite
16         addressing each reason given by Defendants for rejecting Finestone’s port request, each
17         port request was rejected.
18   51.       On or about February 1, 2018, Finestone instructed a new telecommunications carrier to
19         submit a port request to Defendants to port Finestone’s numbers its network. Defendants
20         rejected the port request.
21   52.       Finestone is informed and believes, and on that basis alleges, at some time in 2018, the
22         Defendants released the vanity number 1-800-NETWORK to another RespOrg. Defendants
23         did not provide notice to Finestone, nor obtain consent from him to release the number.
24   53.       Finestone is informed and believes, and on that basis alleges, that the new RespOrg.
25         assigned 1-800-NETWORK to another user.
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             10
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 11 of 16



 1   54.      Finestone is informed and believes, and on that basis alleges, that Defendants have

 2         released the premium number 1-213-777-7777 to another customer without providing

 3         notice or obtaining consent from him to release the number. Finestone further is informed

 4         and believes, and on that basis alleges, that Defendants have released the premium number

 5         1-213-888-8888 to another customer without providing notice or obtain consent from him

 6         to release the number.

 7   55.      Previously, on December 20, 2016, Defendant Mr. Mills contacted Finestone via email
 8         inquiring whether it was acceptable to release the premium number 1-213-777-7777.
 9         Finestone did not agree to the release of this number.
10   56.      Finestone communicated multiple times with Defendants and Defendants’ counsel
11         through January 2019, in an effort to have all of the numbers that had been assigned to him
12         ported to another carrier. Finestone also requested, unsuccessfully to have Defendant
13         reclaim the vanity number 1-800-NETWORK and premium numbers 213-777-7777 and
14         213-888-8888. The Defendants has declined all requests to port Finestone’s numbers or to
15         reclaim 1-800-NETWORK, 213-777-7777 or 213-888-8888.
16   57.      Abruptly, on February 1, 2019, Defendants, through their counsel, terminated
17         discussions with Finestone.
18   58.      On or about March 26, 2019, after attempts to resolve the porting issue were
19         unsuccessful, Finestone made a formal written demand that the approximately 1200
20         numbers on Exhibit A assigned to him be ported to another telecommunications carrier.
21   59.      Finestone therefore believes there is no recourse other than to bring this action to get
22         Defendants to port the telephone numbers as required by federal law.
23   ///
24   ///
25   ///
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             11
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 12 of 16



 1                                        VI.      CLAIMS FOR RELIEF

 2                                         FIRST CLAIM FOR RELIEF

 3                           VIOLATION OF 47 C.F. R. § 52.35 Porting Intervals

 4   60.      Finestone restates and incorporates by reference each of the foregoing paragraphs as

 5         though set forth fully herein.

 6   61.      Finestone is a user of telecommunications provided by one or more of the UTG

 7         Defendants.
 8   62.      Finestone was assigned certain toll free and traditional telephone numbers by a
 9         predecessor in interest to the UTG Defendants and by UTG Defendants.
10   63.      Finestone filed a request with the UTG Defendants to port his telephone numbers to a
11         new carrier on or about March 21, 2018.
12   64.      One or more of the UTG Defendants are required by federal law to port Finestone’s
13         telephone numbers within four business days. 47 C.F.R. §52.35(d). 47 U.S.C. 153(37).
14   65.      The Defendants have refused to port Finestone’s telephone numbers as of the date of
15         this Complaint.
16   66.      The UTG Defendants’ refusal to port Finestone’s telephone numbers is a violation of
17         federal law. 47 C.F.R. §52.35(d). 47 U.S.C. 153(37)
18   67.      The UTG Defendants’ refusal to port Finestone’s telephone numbers has caused
19         Finestone direct harm by making it impossible for Finestone to use the telephone numbers
20         to conduct business.
21   68.      Because of the UTG Defendants’ unlawful acts, and the harm caused thereby, Finestone
22         is entitled to recover all available remedies under the law, including but not limited to actual
23         damages, return of any telephone numbers that have been released to a third party,
24         reasonable attorney fees, costs.
25   ///
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             12
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 13 of 16



 1                                       SECOND CLAIM FOR RELIEF

 2                                 VIOLATION OF 47 U.S.C. SECTION 201

 3   69.      Finestone restates and incorporates by reference each of the foregoing paragraphs as

 4         though set forth fully herein.

 5   70.      47 U.S.C. Section 201 requires all practices in connection with a communications

 6         service to be just and reasonable.

 7   71.      By refusing to port Finestone’s numbers within the time frames required under federal
 8         law, one or more of the UTG Defendants have failed to act in a just and reasonable manner,
 9         in violation of Section 201.
10   72.      UTG Defendants’ violation of Section 201 has caused Finestone damages, including but
11         not limited to lost business due to his inability to use telephone numbers for business
12         purposes.
13   73.      Because of the UTG Defendants’ unlawful acts, and the harm caused thereby, Finestone
14         is entitled to recover all available remedies under the law, including but not limited to actual
15         damages, return of any telephone numbers that have been released to a third party,
16         reasonable attorney fees, costs,
17                                          THIRD CLAIM FOR RELIEF
18                              VIOLATION OF CAL. BUS. & PROF. CODE
19   74.      Finestone restates and incorporates by reference each of the foregoing paragraphs as
20         though set forth fully herein.
21   75.      Section 17200 of the Cal. Bus. & Prof. Code, California’s unfair competition law
22         (“UCL”) prohibits conduct that is an inter alia "unlawful, unfair or fraudulent business act."
23   76.      UTG Defendants knowingly refused to port Finestone’s telephone numbers in violation
24         of federal law and failed to correct the violation after Finestone notified them of the
25         violation.
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             13
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 14 of 16



 1   77.      Under the UCL, a violation of any other state or federal law constitutes a violation of

 2         California’s UCL. See, Brokaw v. Qualcomm, Inc. (S.D.Cal. Feb. 27, 2002, No. 01-CV-

 3         1172-L(LAB)) 2002 U.S.Dist.LEXIS 27809, at *25 (“The unlawful practices prohibited

 4         by Cal. Bus. & Prof. Code §§ 17200 are any practices forbidden by law, be it civil or

 5         criminal, federal, state, or municipal, statutory, regulatory, or court-made.”)

 6   78.      UTG Defendants’ refusal to port Finestone’s numbers violate 47 C.F.R. §§ 52.20, et

 7         seq. Therefore the conduct constitutes an unlawful and unfair practice under California law.
 8                                         FOURTH CLAIM FOR RELIEF
 9                                        BREACH OF ORAL CONTRACT
10   79.      Finestone restates and incorporates by reference each of the foregoing paragraphs as
11         though set forth fully herein.
12   80.      As alleged herein, Finestone and the one or more of the UTG Defendants entered into
13         an oral contract whereby they agreed to provide and manage telephone numbers and to
14         provide telecommunications services to Finestone for a $0 rate in exchange for business
15         referrals from Finestone to one or more of the Defendants.
16   81.      Finestone has performed all or substantially all of the obligations he owed under the
17         terms of the oral contract including, but not limited to, providing valuable business referrals
18         to one or more of the Defendants.
19   82.      One or more of the Defendants have breached the contract by repeatedly failing to
20         manage Finestone’s telephone numbers, including refusing to port those numbers to another
21         CLEC as required by federal law.
22   83.      As a result of the UTG Defendants’ breach, Finestone has suffered damages in an
23         amount to be proven at trial.
24   ///
25   ///
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             14
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 15 of 16



 1                                           FIFTH CLAIM FOR RELIEF

 2               BREACH OF COVENANT OF GOOD FIATH AND FAIR DEALING

 3   84.       Finestone restates and incorporates by reference each of the foregoing paragraphs as

 4         though set forth fully herein.

 5   85.       As alleged herein, Finestone and one or more of the UTG Defendants had a valid

 6         contract. Finestone did all, or substantially all of the things the contracted required him to

 7         do. All conditions required by the UTG Defendants’ performance under the contract had
 8         been performed by Finestone, namely he provided good and valuable business referrals and
 9         customer account management to one or more of the UTG Defendants.
10   86.       The UTG Defendants unfairly interfered with Finestone’s right to receive the benefits of
11         his contract performance. This includes the UTG Defendants’ failure to manage
12         Finestone’s telephone numbers in a professional and legal manner by porting those
13         telephone numbers to another CLEC upon request by Finestone.
14   87.       As a result of the Defendants’ breach, Finestone has suffered damages in an amount to
15         be proven at trial.
16                                        VII.    PRAYER FOR RELIEF
17   WHEREFORE, Finestone respectfully requests the following relief:
18   88.       That the Court require UTG Defendants immediately to recover any toll free or local
19         numbers assigned to Finestone that have been released to another RespOrg or customer.;
20   89.       That the Court conclude that UTG Defendants have violated the telephone number
21         porting requirements under federal law set forth at 47 C.F.R. §§ 52.20, et seq. by failing to
22         port Finestone’s numbers within the required intervals;
23   90.       That the Court conclude UTG Defendants violated Section 201 of the Act by failing to
24         port Finestone’s numbers;
25   91.       That the Court conclude Defendants violated Cal. Bus. & Prof. Code 17200;
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             15
28
     Case 2:20-cv-00230-TLN-KJN Document 1 Filed 01/30/20 Page 16 of 16



 1   92.       That the Court conclude UTG Defendants breached the oral contract with Finestone,

 2         and the covenant of good faith and fair dealing, by failing to manage Finestone’s telephone

 3         numbers in a lawful manner by porting them to another CLEC upon Finestone’s request;

 4   93.       That the Court conclude that UTG Defendants breached an oral contract under which

 5         one or more UTG Defendants maintained local telephone numbers assigned to Finestone

 6         and acted as a RespOrg for toll free numbers assigned to Finestone;

 7   94.       That the Court conclude that UTG Defendants breached the covenant of good faith and
 8         fair dealing;
 9   95.       That the Court conclude that Finestone benefitted the public at large through this case
10         by putting the UTG Defendants, and other CLECs that fail to timely port telephone
11         numbers, on notice that they must live up to their porting obligations under federal law. On
12         that basis, Finestone is entitled to recover attorney’s fees pursuant to Cal. Code of Civ. P. §
13         1021.5;
14   96.       That the Court award Finestone revenues lost due to the loss of his telephone numbers
15         and litigation costs and attorney's fees expended to seek relief from the UTG Defendants’
16         violation of 47 C.F.R. §§ 52.20, et seq. and violation of 47 U.S.C Section 201; and
17   97.       That the Court award Finestone such other and further relief that the Court deems
18         appropriate.
19   DATED: January 30, 2020

20
                                                                      /s/Anita Taff-Rice
21
                                                                      iCommLaw
22                                                                    Anita Taff-Rice, Esq. (SBN 186039)
23                                                                    1547 Palos Verdes, # 298
                                                                      Walnut Creek, CA 94597
24                                                                    Tel.: (415) 699-7885
                                                                      Email: anita@icommlaw.com
25                                                                    Attorneys for Plaintiff
                                                                      Jonathan Finestone
26
     ___________________________________________________________________________________________________________________
27                                                                                                           COMPLAINT
                                                             16
28
